                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


SCOTT W.,                                   )
                                            )
           Plaintiff,                       )
                                            )
      v.                                    )      2:18-cv-00325-JAW
                                            )
SOCIAL SECURITY ADMINISTRATION              )
COMMISSIONER,                               )
                                            )
           Defendant.                       )


                   ORDER AFFIRMING THE
        RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed April 17, 2019, (ECF No. 19), the Recommended Decision is accepted.

      Accordingly, it is hereby ORDERED that the Commissioner’s decision be

VACATED and the case REMANDED for further proceedings.



                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

Dated this 13th day of May, 2019
